                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

   LONNIE LEE ANGEL, JR.,                           )
                                                    )
               Petitioner,                          )
                                                    )
   v.                                               )            No. 1:20-CV-074-PLR-SKL
                                                    )
   SHAWN PHILLIPS,                                  )
                                                    )
               Respondent.                          )

                                   MEMORANDUM & ORDER

         This is a pro se prisoner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

  Now before the Court are Petitioner’s motion to appoint counsel [Doc. 14] and motion for

  evidentiary hearing [Doc. 15]. For the reasons set forth below, these motions will be DENIED.

         I.       MOTION FOR EVIDENTIARY HEARING

         Under Rule 8 of the Rules Governing Section 2254 Proceedings in the United States

  District Courts, the Court is to determine, after review of the entire record, whether an evidentiary

  hearing is required. However, the Court has not yet reviewed the entire record in this action to

  make this determination. Should the Court determine that an evidentiary hearing is required after

  this review, it will enter an order scheduling that hearing. Accordingly, Petitioner’s motion for an

  evidentiary hearing [Doc. 15] will be DENIED.

         II.      MOTION TO APPOINT COUNSEL

         The constitutional right to counsel in criminal prosecutions does not apply to habeas corpus

  cases. Baker v. Ohio, 330 F.2d 594, 595 (6th Cir. 1964). Rather, the appointment of counsel for

  an indigent inmate in a non-capital case is discretionary, unless an evidentiary hearing is ordered.

  Rule 8 of the Rules Governing Section 2254 Proceedings in the United States District Courts.




Case 1:20-cv-00074-PLR-SKL Document 16 Filed 06/29/20 Page 1 of 2 PageID #: 1345
         In exercising its discretion as to whether to appoint counsel, the Court considers several

  factors, including the nature of the case, whether the issues are legally or factually complex, and a

  petitioner’s ability to present his claims to the court. Lavado v. Keohane, 992 F.2d 601, 605‒06

  (6th Cir. 1993). Taking all relevant factors into consideration and noting that Petitioner’s motion

  for evidentiary hearing will be denied as set forth above, the Court finds that Petitioner is not

  entitled to appointment of counsel at this time. Accordingly, Petitioner’s motion to appoint

  counsel [Doc. 14] will be DENIED.

         III.    CONCLUSION

         For the reasons set forth above:

                 1. Petitioner’s motion for evidentiary hearing [Doc. 15] is DENIED;

                 2. Petitioner’s motion to appoint counsel [Doc. 14] is DENIED; and

                 3. Petitioner is ORDERED to immediately inform the Court and Respondent or
                    its counsel of record of any address changes in writing. Pursuant to Local Rule
                    83.13, it is the duty of a pro se party to promptly notify the Clerk and the other
                    parties to the proceedings of any change in his or her address, to monitor the
                    progress of the case, and to prosecute or defend the action diligently. E.D.
                    Tenn. L.R. 83.13. Failure to provide a correct address to this Court within
                    fourteen days of any change in address may result in the dismissal of this action.

         SO ORDERED.

         E N T E R:


                                        ____________________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                   2

Case 1:20-cv-00074-PLR-SKL Document 16 Filed 06/29/20 Page 2 of 2 PageID #: 1346
